Case 0:19-cv-61422-BB Document 60 Entered on FLSD Docket 01/09/2020 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CIRCUIT CIVIL DIVISION
CASE NO.: 0:19-CV-61422-BLOOM
RANDY ROSENBERG, D.C., P.A.
Plaintiffs,
v.
GEICO GENERAL INSURANCE CO,

Defendant.

MEDIATOR’S REPORT TO COURT

Please be advised the above styled case was mediated on J. anuary 8, 2020.
The case did not resolve at that time; however as a result of confidential dialogue that
took place, the mediation will reconvene next week (on our before January 15th). Please
consider this as an interim report and I will file a final report upon conclusion of our

efforts. Respectfully submitted,

   

Rodney A. Max

CERTIFICATE OF SERVICE
Case 0:19-cv-61422-BB Document 60 Entered on FLSD Docket 01/09/2020 Page 2 of 2

I HEREBY CERTIFY that on January 9, 2020, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECE. I also certify that the foregoing document is being

served this day on all counsel of record via transmission of Notice of Electronic Filing generated

by CM/ECF.

 

 

RODNEY A. MAX

UPCHURCH WATSON WHITE & MAX
MEDIATION GROUP

rmax@uww-adr.com
800-264-2622
